                                             Case 3:21-cv-06920-JCS Document 5 Filed 09/10/21 Page 1 of 4




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        FERNANDO FONTANEZ,                             Case No. 21-cv-06920-JCS
                                                        Plaintiff,                         ORDER GRATING APPLICATION TO
                                   8
                                                                                           PROCEED IN FORMA PAUPERIS
                                                  v.
                                   9
                                                                                           ORDER TO SHOW CAUSE WHY
                                  10        FACEBOOK, INC.,                                CASE SHOULD NOT BE DISMISSED
                                                        Defendant.
                                  11                                                       Re: Dkt. Nos. 1, 2
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Plaintiff Fernando Fontanez, pro se, has applied to proceed in forma pauperis. Dkt. 2.

                                  15   Sufficient cause having been shown, that application is GRANTED.

                                  16           The Court now reviews the sufficiency of Fontanez’s complaint against Defendant

                                  17   Facebook Inc. under 28 U.S.C. § 1915(e)(2)(B). For the reasons discussed below, Fontanez is

                                  18   ORDERED TO SHOW CAUSE why this case should not be dismissed, by filing a response to this

                                  19   order no later than October 8, 2021. If Fontanez does not respond to this order by that date, the

                                  20   case will be reassigned to a United States district judge with a recommendation that it be

                                  21   dismissed with prejudice.

                                  22   II.     THE COMPLAINT
                                  23           Fontanez alleges that Facebook disabled his account, failed to send SMS access codes to

                                  24   his phone, and has not responded to his request to meet with a Facebook representative to discuss

                                  25   fraud purportedly perpetrated on Facebook and the possibility of a one-percent reward to Fontanez

                                  26   for bringing that issue to Facebook’s attention. Compl. (dkt. 1). He asserts a claim for breach of

                                  27   contract. Id. He attaches to his complaint a number of communications he sent to Facebook and

                                  28   others detailing his theories of a widespread conspiracy of fraud. See dkt. 1-2.
                                              Case 3:21-cv-06920-JCS Document 5 Filed 09/10/21 Page 2 of 4




                                   1   III.     ANALYSIS

                                   2            A.   Legal Standard for Review Under § 1915
                                   3            Where a plaintiff is found to be indigent under 28 U.S.C. § 1915(a)(1) and is granted leave

                                   4   to proceed in forma pauperis, courts must engage in screening and dismiss any claims which:

                                   5   (1) are frivolous or malicious; (2) fail to state a claim on which relief may be granted; or (3) seek

                                   6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

                                   7   Marks v. Solcum, 98 F.3d 494, 495 (9th Cir. 1996). Rule 8(a)(2) of the Federal Rules of Civil

                                   8   Procedure provides that a pleading must contain a “short and plain statement of the claim showing

                                   9   that the pleader is entitled to relief.” A complaint that lacks such statement fails to state a claim

                                  10   and must be dismissed.

                                  11            In determining whether a plaintiff fails to state a claim, the court assumes that all factual

                                  12   allegations in the complaint are true. Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1995). However, “the tenet that a court must accept a complaint’s allegations as true is

                                  14   inapplicable to legal conclusions” and to “mere conclusory statements.” Ashcroft v. Iqbal, 556

                                  15   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A pleading

                                  16   that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

                                  17   will not do.’” Id. (quoting Twombly, 550 U.S. at 555). The pertinent question is whether the

                                  18   factual allegations, assumed to be true, “state a claim to relief that is plausible on its face.”

                                  19   Twombly, 550 U.S. at 570.

                                  20            Where the complaint has been filed by a pro se plaintiff, as is the case here, courts must

                                  21   “construe the pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v.

                                  22   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citations omitted). “A district court should not dismiss a

                                  23   pro se complaint without leave to amend unless ‘it is absolutely clear that the deficiencies of the

                                  24   complaint could not be cured by amendment.’” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

                                  25   2012) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203−04 (9th Cir. 1988) (per curiam)).

                                  26            B.   Breach of Contract
                                  27            Fontanez does not specify the law he believes applies to his claim for breach of contract.

                                  28   Under California law, the “cause of action for damages for breach of contract is comprised of the
                                                                                           2
                                             Case 3:21-cv-06920-JCS Document 5 Filed 09/10/21 Page 3 of 4




                                   1   following elements: (1) the contract, (2) plaintiff’s performance or excuse for nonperformance,

                                   2   (3) defendant’s breach, and (4) the resulting damages to plaintiff.” Armstrong Petroleum Corp. v.

                                   3   Tri-Valley Oil & Gas Co., 116 Cal. App. 4th 1375, 1391 n.6 (2004).

                                   4           Fontanez’s complaint includes the following passage, which addresses those elements in a

                                   5   cursory manner:

                                   6                  Plaintiff seeks $20,000.00 in damages as Plaintiff did have a legal
                                                      binding contract with Defendant Plaintiffs performance is noted on
                                   7                  Defendants Facebook page with breach on Defendants part and
                                                      damage to Plaintiff in a scheme of identity theft to steal (by murder
                                   8                  of Plaintiff) Plaintiffs naming rights worth billions, and deny Plaintiff
                                                      life, liberty and the pursuit of the American dream despite Plaintiffs
                                   9                  life works to get the world and Americans monies illegally deprived
                                                      of all by communists.
                                  10
                                  11   Compl. at 2–3. He asserts no basis for liability other than breach of contract.

                                  12           Under Iqbal, this sort of “‘formulaic recitation of the elements of a cause of action will not
Northern District of California
 United States District Court




                                  13   do.’” 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). Fontanez has not explained what the

                                  14   terms of his alleged contract with Facebook were, how he performed under the contract, what

                                  15   aspect of Facebook’s conduct or inaction breached the contract, or how Facebook’s purported

                                  16   breach damaged Fontanez or had any relationship to a scheme of identity theft and murder (which

                                  17   is in turn also not explained with any factual allegations). The attachments to his complaint do not

                                  18   provide any clear answers to these questions.

                                  19           Fontanez is therefore ORDERED TO SHOW CAUSE why his complaint should not be

                                  20   dismissed under 28 U.S.C. § 1915(e)(2)(B) for failure to include sufficient factual allegations to

                                  21   state a plausible claim on which relief may be granted.

                                  22   IV.     CONCLUSION
                                  23           For the reasons discussed above, Fontanez is ORDERED TO SHOW CAUSE why this

                                  24   case should not be dismissed for failure to state a claim on which relief may be granted, by filing

                                  25   no later than October 7, 2021 either: (1) an amended complaint; or (2) a response arguing why his

                                  26   current complaint is sufficient.

                                  27           Any amended complaint must include the caption and civil case number used in this order

                                  28   (21-cv-06920) and the words FIRST AMENDED COMPLAINT on the first page. Because an
                                                                                         3
                                           Case 3:21-cv-06920-JCS Document 5 Filed 09/10/21 Page 4 of 4




                                   1   amended complaint completely replaces the previous complaint, any amendment may not

                                   2   incorporate claims or allegations of Fontanez’s original complaint by reference, but instead must

                                   3   include all of the facts and claims Fontanez wishes to present and all of the defendants he wishes

                                   4   to sue. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992).

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 10, 2021

                                   7                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   8                                                   Chief Magistrate Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        4
